                                                                                       ,1


                                                                                             i "Cjiii
                                                                                             1J n'I'
                                                                                             ; , lU

                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA                       imm-H AH S'3U
                                   SAVANNAH DIVISION


                                                                                     m). Cr GA.
UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                         Criminal Action No:4:19CR86

STEPHEN SPENCER,

       Defendant.




                                         ORDER


       This matter is before the Court on the Motion for Leave of Absence by Jarrett G. Maillet,

counsel for Defendant, for the dates of August 5, 2019 through August 12, 2019. (Doc, 32.)

After careful consideration said Motion is GRANTED.



       SO ORDERED      ,this'^T^^ay ofAugust,2019.

                                                    HRISTORHER L. KAY
                                                   MAGISTRATE JUDGE
                                                   SOUTHERN DISTRICT OF GEORGIA
